Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 1 of 14 PageID #: 98




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,
                                                        C.A. No. CV-19-4417 (LDH)
               Plaintiff,

       v.

LIGHTING AND SUPPLIES, INC.

               Defendant.




                               [PROPOSED] PROTECTIVE ORDER

         The Court enters the following protective order pursuant to Federal Rule of

 Civil Procedure 26(c)(1).

       1.       Findings. The Court finds that the parties to the above-captioned cases may

request or produce information involving trade secrets or confidential research, development, or

commercial information, the disclosure of which is likely to cause harm to the party producing

such information.

       2.       Definitions.

               a.      “Party” means a named party in at least one of the above-captioned cases.

“Person” means an individual or an entity, whether a Party, third party, or non-party. “Producer”

means a person who produces information via the discovery process in these cases. “Recipient”

means a person who receives information via the discovery process in these cases.

               b.      “Highly Confidential” information is any non-public business,

commercial, financial, or personal information, the public disclosure of which is either restricted
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 2 of 14 PageID #: 99



by law or could, in the good faith opinion of the producer, adversely affect a person’s privacy

obligations or policies, business, commercial, financial, or personal interests.

               c.      “Highly Confidential-Subject to Prosecution Bar” information is Highly

Confidential information that is proprietary technical information, the disclosure of which during

patent acquisition or prosecution activities would create a risk of serious injury to the business or

competitive interests of the producer.

               d.       “Protected Information” is information that is Highly Confidential or

Highly Confidential—Subject to Prosecution Bar.

        3.      Designation of Protected Information.

               a.      A person designates information in a document or thing as Highly

Confidential by clearly and prominently marking it on its face as “HIGHLY CONFIDENTIAL.”

A person designates information in a document or thing as Highly Confidential-Subject to

Prosecution Bar by marking on its face “HIGHLY CONFIDENTIAL—SUBJECT TO

PROSECUTION BAR.”

                b.     Where documents are produced in native electronic format, they shall be

 designated for protection under this Order through any method that will reasonably inform

 individuals that the files contain Protected Information, including, without limitation, by

 appending “HIGHLY CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—SUBJECT TO

 PROSECUTION BAR” to the file names of the documents, as appropriate. When electronic

 files containing Protected Information are printed for use at deposition or in a court

 proceeding, the party printing the electronic files shall clearly and prominently affix the

 appropriate legend to them.

        4.      Use and Disclosure of Protected Information.




                                                  2
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 3 of 14 PageID #: 100



                a.      Use of any information or documents labeled “HIGHLY

 CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—SUBJECT TO PROSECUTION BAR”

 and subject to this Order, including all information derived therefrom, shall be restricted solely to

 the litigation of the above-captioned cases and shall not be used by any party for any business,

 commercial, or competitive purpose. This Order, however, does not restrict the disclosure or use

 of any information or documents lawfully obtained by a recipient through means or sources

 outside of these litigations. Should a dispute arise as to any specific information or document,

 the burden shall be on the party claiming that such information or document was lawfully

 obtained through means and sources outside of these litigations.

                b.      Absent written permission from the producer or further order by the Court,

 the recipient may not disclose Protected Information to any person other than the following:

                       i.       any party’s outside counsel of record and, to the extent reasonably

                                necessary to render professional services in these actions,

                                counsel’s administrative staff or support personnel;

                      ii.       counsel of record at Blackbird Tech LLC d/b/a Blackbird

                                Technologies, and, to the extent reasonably necessary to render

                                professional services in these actions, counsel’s administrative

                                staff or support personnel;

                     iii.       a stenographer and videographer recording testimony concerning

                                the information;

                     iv.        subject to the provisions of Paragraph 4.c of this Order, experts

                                and consultants and their staff whom a party employs for purposes

                                of these litigations only;




                                                   3
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 4 of 14 PageID #: 101



                       v.       the Court and personnel assisting the Court, including stenographic

                                reporters and law clerk, paralegal, secretarial, clerical, and other

                                lay court personnel;

                      vi.       non-party professional litigation support vendors under a duty of

                                confidentiality specifically retained to assist counsel for these

                                litigations (e.g., photocopying, videotaping, translating, preparing

                                exhibits or demonstrations, organizing, storing, retrieving data in

                                any form or medium, jury consulting, etc.);

                     vii.       any mediator who is assigned to hear these matters, and his or her

                                staff, subject to their agreement to maintain confidentiality to the

                                same degree as required by this Order;

                     viii.      any person who is reasonably identified as previously having had

                                lawful or authorized access to, or the right to have lawful or

                                authorized access to, the information, which identification is made

                                by the sworn testimony of another or unambiguously appears on

                                the face of a document; or

                      ix.       any witness designated to testify pursuant to Federal Rule of Civil

                                Procedure 30(b)(6) by the producer, provided that the document

                                reasonably relates to the subject matter on which that witness is

                                designated to testify.

                c.       A party may not disclose Protected Information to an expert or consultant

 pursuant to Paragraph 4.b.iv of this Order until after the expert or consultant has signed an

 undertaking in the form of Exhibit A to this Order. At least five business days before the first




                                                   4
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 5 of 14 PageID #: 102



 disclosure of Protected Information to an expert or consultant (or member of their staff), the

 party proposing to make the disclosure must serve the producer with (i) a written identification

 of the expert or consultant, (ii) a copy of his or her curriculum vitae, (iii) a disclosure of any

 previous or current relationship with any party to these actions, (iv) a disclosure (by name and

 number of the case and location of the court) any litigation in connection with which the expert

 or consultant has provided any professional services during the preceding four years, and (v) a

 disclosure of all the companies that the expert or consultant has consulted for or been employed

 by within the last four years. If an expert or consultant is unable or unwilling to provide the

 information described in parts (iv) and (v), the expert or consultant and party must disclose that

 information has been withheld and participate in good faith conferrals regarding the nature and

 technology involved in the withheld disclosures so that the producer is able to ascertain any

 potential confidentiality concerns. If the producer has good cause to object to the disclosure of

 its Protected Information to the expert or consultant, it must serve the party proposing to make

 the disclosure with a written objection within five business days after service of the

 identification. For the avoidance of doubt, objection to the qualifications of the expert or

 consultant does not constitute good cause. The parties must meet and confer, within the meaning

 of the local rules, within five business days after service of the written objection. To the extent

 the parties do not resolve the dispute, the producer must move the Court promptly, and no later

 than ten business days after service of its written objection, for a ruling on its objection. If the

 producer does not move the Court within ten business days after service of its written objection,

 the party proposing to make the disclosure may produce Protected Information to the identified

 expert or consultant. If the producer does move the Court for a ruling on its objection within ten

 business days after service of its written objection, Protected Information may not be disclosed to




                                                    5
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 6 of 14 PageID #: 103



 the expert or consultant until the Court rules on the objection.

                d.      A party who wishes to disclose Protected Information to a person not

 otherwise authorized under this Order to see that information must first make a reasonable

 attempt to obtain the producer’s permission. If the party is unable to obtain permission, it may

 move the Court to obtain permission.

        5.       Unauthorized Disclosure. In the event of any disclosure of Protected Information

 other than in a manner authorized by this Order, including any unintentional or inadvertent

 disclosure, counsel for the party responsible for the disclosure shall immediately notify opposing

 counsel of all of the pertinent facts, and make every effort to further prevent unauthorized

 disclosure including, retrieving all copies of the Protected Information from the recipient(s)

 thereof, and securing the agreement of the recipients not to further disseminate the Protected

 Information in any form. Compliance with the foregoing shall not prevent the producer from

 seeking further relief from the Court.

        6.       Depositions. All depositions or portions of depositions taken in this action that

 contain Protected Information may be designated “HIGHLY CONFIDENTIAL” or “HIGHLY

 CONFIDENTIAL—SUBJECT TO PROSECUTION BAR” in their entirety or in part and

 thereby obtain the protections accorded other such documents. Confidentiality designations for

 depositions shall be made either on the record or by written notice to the other party within five

 days of receipt of the final transcript. Unless otherwise designated on the record, depositions

 shall be treated as “HIGHLY CONFIDENTIAL” until five days after receipt of the final

 transcript. Party representatives may attend the deposition of any witness in this matter. Any

 person whose Protected Information may be revealed during the deposition may request that any

 such party representatives be excused from those portions of the deposition. A person can only




                                                   6
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 7 of 14 PageID #: 104



 request exclusion of a party representative when the person believes in good faith that the

 relevant testimony will contain a party or person’s Protected Information. Party representatives

 may not be excluded from the entirety of any given deposition on the basis of a blanket

 confidentiality designation.

           7.    Inadvertent Failure To Designate. A producer’s failure to designate a document,

 thing, or testimony does not constitute forfeiture of a claim of confidentiality. With respect to

 documents and things, the producer shall immediately, upon discovery that the document[s]

 and/or thing[s] are not designated HIGHLY CONFIDENTIAL or HIGHLY CONFIDENTIAL—

 SUBJECT TO PROSECUTION BAR, notify the other parties of the error in writing and provide

 replacement pages bearing the appropriate confidentiality designation. The restrictions set forth

 in Paragraph 11 (Prosecution Bar) shall not be triggered by review of a document, thing, or

 testimony later designated as “HIGHLY CONFIDENTIAL—SUBJECT TO PROSECUTION

 BAR” to the extent the document, thing, or testimony was not so designated at the time of

 review.

           8.    Changing Designations. Any party may request a change in the designation of

 any information. Any such document shall be treated as designated until the change is

 completed. If the requested change in designation is not agreed to, the party seeking the change

 may move the Court for appropriate relief, providing notice to any third party whose designation

 of produced documents as “HIGHLY CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—

 SUBJECT TO PROSECUTION BAR” in the action may be affected. The party asserting that

 the material is Protected Information shall have the burden of proving that the designation is

 proper. In addition, a person who has designated information as “HIGHLY CONFIDENTIAL”

 or “HIGHLY CONFIDENTIAL—SUBJECT TO PROSECUTION BAR” may withdraw the




                                                  7
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 8 of 14 PageID #: 105



 designation by written notification to all Parties. The restrictions set forth in Paragraph 11

 (Prosecution Bar) shall not be triggered by review of a document, thing, or testimony later

 designated as “HIGHLY CONFIDENTIAL—SUBJECT TO PROSECUTION BAR,” to the

 extent the document, thing, or testimony was not so designated at the time of review.

        9.       Inadvertent Disclosure of Attorney Client Privileged Information or Work

 Product. Inadvertent disclosures of material protected by the attorney-client privilege or the

 work product doctrine shall be handled in accordance with Federal Rule of Civil Procedure

 26(b)(5)(B) and Federal Rule of Evidence 502.

        10.      Filing Under Seal. The Parties shall file under seal any portions of briefs,

 memoranda, and other pleadings filed with the Court, and/or move to seal court transcripts that

 contain Protected Information, and shall ask the Court to exclude from hearings or other

 proceedings any person not entitled under this Order to receive Protected Information whenever

 such information is to be discussed. To the extent a document must be publicly filed with

 Protected Information redacted from it, it shall be the responsibility of the party whose Protected

 Information is to be redacted to prepare the redacted version of the document for filing.

        11.      Prosecution Bar. Any attorney or agent who reviews materials designated as

 “HIGHLY CONFIDENTIAL—SUBJECT TO PROSECUTION BAR” by any party other than

 his or her client shall not thereafter prosecute, supervise, or materially assist in the prosecution of

 any patent application, or otherwise in the amendment of any application and/or patent, related to

 the subject matter of the asserted patent during the pendency of this case and for one year after

 the conclusion of this litigation, which is defined as entry of final judgment in all above-

 captioned cases. “Prosecution” as used in this paragraph does not include participation in post-

 grant proceedings, including, without limitation, inter partes review, provided, however, that no




                                                   8
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 9 of 14 PageID #: 106



 individual subject to the restrictions of this paragraph shall participate, in any way, in the crafting

 of or advising on new or amended claims.

        12.      Party’s Own Information. Nothing in this Order shall limit any producer’s use of

 its own documents or shall prevent any producer from disclosing its own information to any

 person. Such disclosures shall not affect any designation made pursuant to the terms of this

 Order so long as disclosure is made in a manner which is reasonably calculated to maintain the

 confidentiality of the information.

        13.      Post-filing Privilege Log. No party shall be required to identify on its privilege

 log any document or communication related to these litigations dated on or after the filing of the

 first above-captioned case that, absent this provision, the party would have been obligated to so

 identify on its privilege log. The parties shall exchange their respective privilege logs at a time

 to be agreed upon by the parties following the production of documents.

        14.      Non-party Use. A non-party producing information or material voluntarily or

 pursuant to a subpoena or a court order may designate such material or information as HIGHLY

 CONFIDENTIAL pursuant to the terms of this Order.

        15.      Document Disposal. Within sixty days after the conclusion of these litigations,

 including the exhaustion of any appeals, each party must destroy or return to the producer all

 documents and copies of documents containing the producer’s Protected Information. Upon the

 written request of the producer, the party returning and/or destroying the producer’s Protected

 Information must promptly certify in writing its compliance with the requirements of this

 paragraph. Notwithstanding the requirements of this paragraph, a party and its counsel may

 retain one complete set of all documents filed with the Court, transcripts, legal memoranda,

 correspondence, briefs (including all supporting and opposing papers and exhibits and




                                                   9
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 10 of 14 PageID #: 107



 declarations thereto), written discovery requests and responses, exhibits offered or introduced

 into evidence at trial, or work product, all remaining subject to all requirements of this Order,

 and a party and its counsel are not required to delete information that may reside on their

 respective electronic back-up systems that are overwritten in the normal course of business.

         16.     Notice and Waiver. Any of the notice requirements herein may be waived, in

 whole or in part, but only in writing signed by counsel of record for the party against whom such

 waiver will be effective.

         17.     Additional Relief. Nothing herein shall prevent a party or non-party from

 seeking additional relief from the Court not specified in this Order, or from applying to the Court

 for further or additional protective orders.

         18.     Effective Immediately. This Order shall become effective as a stipulation

 between the Parties immediately upon filing, notwithstanding the pendency of approval by the

 Court, and the Parties shall treat any Protected Information produced before Court approval as

 provided herein.

         19.     Survival of Obligations. This Order’s obligations regarding Protected

 Information survive the conclusion of these cases.

         20.     Jurisdiction. The Court shall retain jurisdiction regarding all future disputes

 relating to this Order.


 Dated: November 20, 2019




                                                  10
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 11 of 14 PageID #: 108




 STAMOULIS & WEINBLATT LLC                   OSTROLENK FABER LLP

 /s/Stamatios Stamoulis                      /s/Max Moskowitz
 Stamatios Stamoulis                         Max Moskowitz
 stamoulis@swdelaw.com                       mmoskowitz@ostrolenk.com
 Richard C. Weinblatt                        1180 Avenue of the Americas
 weinblatt@swdelaw.com                       New York , NY 10036
 800 N. West Street, Third Floor             Telephone: (212) 382-0700
 Wilmington, DE 19801
 Telephone: (302) 999-1540
                                             Attorneys for Defendant
 OF COUNSEL:                                 Lighting and Supplies, Inc.

 Wendy Verlander
 wverlander@blackbird-tech.com
 Jeffrey Ahdoot
 jahdoot@blackbird-tech.com
 Blackbird Technologies
 200 Baker Avenue, Suite 303
 Concord, MA 01742
 617.307.7100

 Attorneys for Plaintiff
 Blackbird Tech LLC d/b/a
 Blackbird Technologies




 SO ORDERED this ___ day of ______, 2019.



                                                 ___________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                            11
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 12 of 14 PageID #: 109




                                EXHIBIT A
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 13 of 14 PageID #: 110




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,
                                                        C.A. No. CV-19-4417 (LDH)
                  Plaintiff,

        v.

 LIGHTING AND SUPPLIES, INC.

                  Defendant.




                   CONFIDENTIALITY UNDERTAKING OF [Insert name]

        I, [insert person’s name], state the following under penalties of perjury as provided by

 law:

        I have been retained by [insert party’s name] as an expert or consultant in connection

 with these cases. I will be receiving Protected Information that is covered by the Court’s

 Protective Order dated [fill in date]. I have read the Court’s Protective Order and understand its

 terms, including that the Protected Information is provided pursuant to the terms and conditions

 in that Order.

          I agree to be bound by the Court’s Protective Order. I agree to use the Protected

  Information solely for purposes of these cases and not for any other purpose. I understand that

  neither the Protected Information nor any notes, communications, documents, or other

  materials reflecting that information may be disclosed to anyone that is not bound by the

  Court’s protective order. I agree to return the Protected Information and any notes,

  communications, documents, or other materials concerning that information to the attorney for
Case 1:19-cv-04417-LDH-ST Document 18 Filed 11/20/19 Page 14 of 14 PageID #: 111



  [insert name of retaining party] or to destroy the information and any notes at that attorney’s

  request.

        I submit to the jurisdiction of the Court that issued the Protective Order for purposes of

 enforcing that Order. I give up any objections I might have to that Court’s jurisdiction over me or

 to the propriety of venue in that Court.



         ________________________________
         (signature)

         ________________________________
         (date)
